                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

KIEL STONE,

                       Plaintiff,                    Case No. 1:19-cv-675
v.                                                   Honorable Paul L. Maloney
JEFF ROSEBOOM et al.,

                       Defendants.
____________________________/

                                     ORDER OF TRANSFER

               This is a civil rights action brought under 42 U.S.C. § 1983. Plaintiff has been

granted leave to proceed in forma pauperis. This lawsuit relates to an August 18, 2017, incident

in New Carlisle, Indiana, and the consequences of that incident. Plaintiff sues New Carlisle Chief

of Police Jeff Roseboom, Officer James M. Niedbalski, Attorney Andrea Halpin, Jail Warden Julie

Lawson, the St. Joseph County Jail, Public Defender Linda Brotherson, and the St. Joseph County

Public Defenders Office. All of the events referenced in Plaintiff’s complaint occurred in Indiana

and all of the Defendants work, and apparently live, in Indiana. Plaintiff alleges that he lives in

Niles, Michigan.

               Under the revised venue statute, venue in federal-question cases lies in the district

in which any defendant resides or in which a substantial part of the events or omissions giving rise

to the claim occurred. 28 U.S.C. § 1391(b). The events giving rise to Plaintiff’s action occurred

in St. Joseph County, Indiana. St. Joseph County, Indiana, is within the geographical boundaries

of the South Bend Division of the United States District Court for the Northern District of Indiana.

28 U.S.C. § 94. Defendants are public officials serving in St. Joseph County, Indiana, and they
“reside” in that county for purposes of venue over a suit challenging official acts. See Butterworth

v. Hill, 114 U.S. 128, 132 (1885); O’Neill v. Battisti, 472 F.2d 789, 791 (6th Cir. 1972). In these

circumstances, venue is proper only in the Northern District of Indiana. Therefore:

               IT IS ORDERED that this case be transferred to the United States District Court

for the Northern District of Indiana pursuant to 28 U.S.C. § 1406(a). It is noted that this Court

has not reviewed Plaintiff’s complaint under 28 U.S.C. §§ 1915(e)(2), 1915A, or under 42

U.S.C. § 1997e(c).



Dated: September 12, 2019                            /s/ Ray Kent
                                                     United States Magistrate Judge




                                                 2
